Citation Nr: 1515103	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1983 to October 1983.  The Veteran also was in the Army Reserves and had periods of ACDUTRA and INACDUTRA from January 1982 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDING OF FACT

The Veteran has not been shown to have a current right knee disability that is related to his active service or a period of reserve service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a right knee disability.  Specifically, he claims that he injured his right knee during a period of ACTDUTRA and this injury has persisted ever since.  After a careful review of all the evidence of record, the Board finds that entitlement to service connection is not warranted.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, which occurred during such training.  Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).  

The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

The record does contain a medical record detailing a right knee injury that occurred in September 1985 during a period of ACDUTRA.  The Board will address the issue of whether a claimed disability resulted from disease or injury incurred in or aggravated while performing ACDUTRA.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).

Service treatment records from September 1985 state that the Veteran sustained blunt trauma to his right prepatellar region on September 20, 1985.  The Veteran jammed his knee into the edge of a desk.  At the onset of the injury there was stiffness and progressive localized prepatellar swelling culminating in aspiration of the bursa in the emergency room at the naval hospital on September 22, 1985.  However, there was still increased swelling with persistent serosanguineous drainage and localized heat of the knee.  The Veteran was admitted to the hospital and placed on bedrest with the right knee immobilized.  After three days the Veteran was ambulatory with no pain.  He was discharged with mild right prepatellar effusion consistent with post-traumatic prepatellar bursitis.  The Veteran was discharged to duty.  The Veteran was instructed to wear an Ace wrap or a kneepad to provide compression around the right knee for a few weeks.  Further, he was instructed to engage in no kneeling for two weeks.  

Included in the Veteran's service treatment records is a November 1985 Report of Medical Examination that notes that the Veteran's lower extremity was abnormal with a notation of edema over the patellar on his right knee, but it fully extends.  There is a diagnosis of patellar bursitis.  The Veteran was restricted from heavy lifting over 30 pounds.  A service treatment note from March 1990 states that the Veteran reinjured his right knee during field exercises.  He was diagnosed with contusion of the medial meniscus.  A March 1990 Report of Medical Examination, evaluated the Veteran's lower extremity as abnormal and it was noted that he could not participate in running.  There is also a Report of Medical History from March 1990 wherein the Veteran complained of having a trick or locked knee.  Prior to 1985, all of the Veteran's evaluations were normal.  

A private treatment note dated May 1990 wherein the Veteran complained of right knee pain that developed after he was doing a hard run during a baseball game.  He stated that he felt that his knee was giving out from under him.  This treatment note states that he had a history of two previous injuries to the right knee, one involving getting pinned under a motorcycle requiring him to use a crutch or cane for a week after the accident.  The second was during the aforementioned baseball game.  He believed he may have dislocated his knee during the baseball game.  He received no rehabilitation or treatment since that injury.  He still continued to play the catcher position as well as other positions on his softball team.  It was noted that the Veteran played softball several times per week as well as bowled twice per week.  At that time, the Veteran was referred to an orthopedist.  Veteran underwent an examination of his right knee in January 1991.  There was no evidence of fracture or dislocation.  There were no other significant bone abnormalities seen upon x-ray.  The joint space was well maintained.  The impression was no significant abnormality.  In February 1991, there is another treatment notes that states the Veteran significantly injured his right knee playing softball.  He felt his knee tear at that point and had a persistent problem with catching and giving way.  On examination, he had a normal gait, was able to obtain a deep knee bend but could not squat walk comfortably.  He had a small effusion in the right knee.  His collateral ligaments were intact.  At this time, the Veteran was diagnosed with a tear of the anterior cruciate ligament and a tear of the medial meniscus.  In February 1991, the Veteran underwent an arthroscopic medial meniscectomy. 
An examination of the right knee with x-rays in September 1997 showed no evidence of fracture or dislocation.  The bones appeared intrinsically normal without evidence of significant degenerative change.  The diagnosis at this time was early degenerative joint disease of the right knee, status post partial meniscectomy.  As further evidence to support his claim, the Veteran submitted private treatment notes from Dr. P.W. dated April 2010.  X-rays from at this time were essentially unremarkable and the Veteran was diagnosed with right knee chronic ACL rupture.  Dr. P.W. continued the diagnosis of degenerative joint disease based upon the September 1997 diagnosis of another physician.  

The Veteran underwent a VA orthopedic examination for his right knee in October 2010.  The examiner reviewed the Veteran's service treatment files and post service medical records as well as evaluated the Veteran's knee disability.  Afterward, the examiner opined that in the absence of documentation of any continuing right knee condition and given the fact that the Veteran continued to service on active reserve duty until 1997 as a reservist, it is more likely than not that any subsequent knee condition requiring arthroscopic surgery was not related to the episode of prepatellar bursitis that resolved in service.  

The Veteran underwent another VA examination for his right knee in January 2013.  The medical examiner was asked to provide an opinion as to whether the Veteran's current right knee disability was related to some incident in service, specifically the injury to his knee that took place in 1985.  The examiner opined that the Veteran's in service diagnosis of prepatellar bursitis healed and that his sports activities and motorcycle accident were the driving force that led him to have the diagnoses of anterior cruciate ligament tear of the medial meniscus, which led to his surgery in March 1991.  Therefore, the Veteran's knee injury of prepatellar bursitis, which he sustained in 1985, is less likely than not accounting for or causing the current knee pain and right knee disability.  

The Veteran has a current diagnosis of a disability and the Veteran does have an incident in service where he injured his right knee and required hospitalization for three days.  Further, there was another episode in service where he twisted his right knee.  As such, the first two elements of service connection have been met.  However, the remaining question is whether there is competent evidence of a nexus between the current disability and the inservice disease or injury.  The Veteran submitted several private medical statements documenting his complaints of knee pain, treatment and surgery for his knee; however, none of these private medical treatment reports relates the Veteran's current disability to any incident in service.  There is one note from Dr. D.J. dated April 2014, which states that the Veteran has osteoarthritis of his right knee.  He performed an arthroscopy on his knee in the early 1990's and a tear of the anterior was noted.  Dr. D.J., further states that the Veteran related at least several traumatic injuries to his right knee, which could account for his anterior cruciate ligament tear, predisposing him to osteoarthritis of the right knee.  However, Dr. D.J. does not specifically cite any incident in service that could account for his anterior cruciate ligament tear or his current diagnosis of osteoarthritis.  The Veteran was afforded two VA orthopedic examinations and neither examiner provided a positive nexus opinion and both examiners opined that the prepatellar bursitis resolved in service.  

The Veteran submitted several written statements and testified at a hearing in August 2014 that his current right knee disability is related to an injury he sustained on ACDUTRA.  However, in his statement dated April 2013, he notes that he made several false or misleading statements to his medical providers in order to get the treatment he wanted.  For instance, he states that he did not tell his doctor 1991 that he injured himself in service because he feared he would not get a referral to an orthopedic surgeon.  He further states that when he said he was in a motorcycle accident that was only partially true.  He also admits that he probably tore his ACL while playing softball and not due to an injury in service.  The Veteran's own private physician submitted a statement that his current osteoarthritis is related to his chronic right knee ACL rupture.  

As such, the only statements that provide a nexus are from the Veteran and the Veteran contradicts those statements with his own statements.  While the Board does sincerely believe that the Veteran believes his current disability is, in some way, related to his injury occurring during ACDUTRA, the Board finds the Veteran not competent to provide this type of opinion regarding the etiology of his injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that an opinion provided by a medical professional, who reviews the claims file, examines the Veteran, and provides conclusions based upon the Veteran's specific history as well as known medical principles is more probative than the Veteran's lay assertions.  

As such, without competent evidence of a nexus between the current disability and the inservice disease or injury, the Board finds that service connection for a right knee disability is not warranted.  There is no evidence of continuity, as the Veteran's inservice diagnosis of prepatellar bursitis has not been continued since service.  There is no evidence of continuity of symptomatology, as the Veteran was not diagnosed with an ACL tear or any ligament damage in service.  Lastly, the Veteran was diagnosed with arthritis of the right knee until 1997, which is not within the one-year presumptive period.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension or diabetes mellitus, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters dated February 2010, March 2010, and January 2014 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on a direct basis, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).   

The Veteran was provided VA examinations in October 2010 and January 2013, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a March 2014 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


